Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2018/0295651).

Regarding claim 1, Cao discloses 
A network device for cyclic communication, the network device comprising: a processor configured to (Fig. 8):
provide first information defining a hopping sequence to a wireless communication device (¶ [0034]: The base station 110 may use high-level signaling mechanisms (e.g., a broadcast channel and/or a slow signaling channel, such as RRC signaling) to notify the UEs 120 of information necessary to enable and configure a grant-free transmission scheme; ¶¶ [0040], [0048]: Fields in the UL configuration super-field or directly in the RRC signaling may include, but are not limited to, the following examples ... A resource_hopping_pattern field may define the resource hopping pattern. In some embodiments, the resource hopping pattern field is defined as a sequence of frequency location indices at each frame at each time interval with a unit time equal to a grant-free schedule interval UL value),
wherein the hopping sequence specifies at least two spatial resources, or at least two radio resources, or at least two spatial resources and at least two radio resources, to be used by the wireless communication device for transmissions to or from the network device (¶ [0032]: As used herein, the term “base station” refers to ... a transmit/receive point (TRP)); ¶ [0176]: The resource hopping pattern can include two types. Type 1 is an explicit configuration of a UE-specific hopping pattern. Type 2 is a pseudo-random hopping pattern that is UE-specific; ¶ [0048]: resource_hopping_pattern field may define the resource hopping pattern. In some embodiments, the resource hopping pattern field is defined as a sequence of frequency location indices at each frame at each time interval with a unit time equal to a grant-free schedule interval UL value ... A resource hopping pattern may be provided to a grant-free UE in the form of any one of 1) a single UE index defined from a predefined resource assignment rule, 2) a resource hopping index sequence indicating the frequency index of each time interval, or 3) any implicit or explicit signaling of actual physical time/frequency resources that can be used at each time slot); and 
provide second information to the wireless communication device defining when the hopping sequence should be periodically repeated (¶ [0040], ¶ [0041]: Fields in the UL configuration super-field or directly in the RRC signaling may include, but are not limited to, the following examples. A grant-free_frame_interval_for_UL field may define the periodicity of the resource hopping pattern in terms of a number of sub-frame).
Regarding claim 16 referring to claim 1, Cao discloses a method for a network device, the method comprising: ... (See the rejection for claim 1).

Regarding claim 2, Cao discloses 
wherein the processor is further configured to: provide the first information defining the hopping pattern to multiple wireless communication devices, wherein the hopping pattern comprises different hopping sequences, including one hopping sequence for each of the multiple wireless communication devices (¶ [0011]: the determined hopping pattern of the UE may be different from hopping patterns of other UEs in the group of UEs; ¶ [0013]: a user equipment (UE) may receive a UE-specific resource hopping pattern assigned to the UE. The UE-specific resource hopping pattern may comprise hopping information; ¶ [0048]: A resource_hopping_pattern field may define the resource hopping pattern. In some embodiments, the resource hopping pattern field is defined as a sequence of frequency location indices at each frame at each time interval with a unit time equal to a grant-free schedule interval UL value; ¶ [0154]: The resource may also be configured in some other slow type (non-dynamic) of multicast signaling, e.g. a group RRC (RRC targeting to a group of UE)).

Regarding claim 10, Cao discloses 
A wireless communication device; comprising: a processor configured to (Fig. 8) 
receive first information defining a hopping sequence from a network device  (¶ [0034]: The base station 110 may use high-level signaling mechanisms (e.g., a broadcast channel and/or a slow signaling channel, such as RRC signaling) to notify the UEs 120 of information necessary to enable and configure a grant-free transmission scheme; ¶¶ [0040], [0048]: Fields in the UL configuration super-field or directly in the RRC signaling may include, but are not limited to, the following examples ... A resource_hopping_pattern field may define the resource hopping pattern. In some embodiments, the resource hopping pattern field is defined as a sequence of frequency location indices at each frame at each time interval with a unit time equal to a grant-free schedule interval UL value), 
wherein the hopping sequence specifies at least two spatial resources or at least two radio resources, or at least two spatial resources and at least two radio resources (¶ [0032]: As used herein, the term “base station” refers to ... a transmit/receive point (TRP)); ¶ [0176]: The resource hopping pattern can include two types. Type 1 is an explicit configuration of a UE-specific hopping pattern. Type 2 is a pseudo-random hopping pattern that is UE-specific; ¶ [0048]: resource_hopping_pattern field may define the resource hopping pattern. In some embodiments, the resource hopping pattern field is defined as a sequence of frequency location indices at each frame at each time interval with a unit time equal to a grant-free schedule interval UL value ... A resource hopping pattern may be provided to a grant-free UE in the form of any one of 1) a single UE index defined from a predefined resource assignment rule, 2) a resource hopping index sequence indicating the frequency index of each time interval, or 3) any implicit or explicit signaling of actual physical time/frequency resources that can be used at each time slot), 
receive second information from the network device defining when the hopping sequence should be periodically repeated (¶ [0040], ¶ [0041]: Fields in the UL configuration super-field or directly in the RRC signaling may include, but are not limited to, the following examples. A grant-free_frame_interval_for_UL field may define the periodicity of the resource hopping pattern in terms of a number of sub-frame), and 
use the at least two spatial resources, or the at least two radio resources, or the at least two spatial resources and the at least two radio resources, for transmissions to or from the network device according to the second information (¶ [0039]: The grant-free RNTI used for grant-free transmission described by FIG. 2A may also be used to scramble the Physical Uplink Shared Channel (PUSCH) data of a grant-free transmission; ¶ [0153]: In some embodiments, there may be a predefined rule table (e.g. like FIG. 4) to map a UE index to the hopping pattern. The rule table may be known by both BS and UEs. The UE can derive the hopping pattern based on the mapping between UE index and resource hopping pattern and/or RS/RS hopping pattern. The UE index may be signaling (e.g. in RRC or DCI) or is predefined/known by the UE; ¶ [0154]: Throughout this disclosure, group DCI may also refer to a common DCI, group common DCI or a group common PDCCH, a group common NR-PDCCH, a DCI to a group of UEs, or just a downlink control channel targeting to a group of UEs).
Regarding claim 17 referring to claim 10, Cao discloses a method for a wireless communication device, the method comprising: ... (See the rejection for claim 10).

Regarding claim 11, Cao discloses 
wherein the processor is further configured to: use the at least two spatial resources, or the at least two radio resources or the at least two spatial resources and the at least two radio resources specified by the hopping sequence for transmitting of a first transmission cycle and again for transmitting at least one second transmission cycle (¶ [0013]: In some embodiments, a user equipment (UE) may receive a UE-specific resource hopping pattern assigned to the UE. The UE-specific resource hopping pattern may comprise hopping information. The hopping information may be associated with a sub-band that the UE hops to at each corresponding time slot of a plurality of time slots. The UE may perform GF UL transmissions according to the UE-specific resource hopping pattern. In some embodiments, the sub-band that the UE hops to at each corresponding time slot may be determined based on the UE-specific cyclic shift value. In one embodiment, the sub-band that the UE hops to at each corresponding time slot may be determined based on the UE-specific cyclic shift value and an initial sub-band for the UE).

Regarding claim 12, Cao discloses 
wherein: a spatial resource of the at least two spatial resources includes at least one of a wireless communication device-beam, a network device-beam, or a reception point (¶ [0032]: As used herein, the term “base station” refers to ... a transmit/receive point (TRP)), and a radio resource includes at least one of a time-domain, a frequency-domain, or a code- domain radio resource (¶ [0174]: A difference between the two types of resources is that for Type 1, information is received only in the broadcast signaling, and a UE can access the resources without any UE-specific configuration. A Type 2 resource can only be used for a UE in the active state ... Type 1 and Type 2 resources may be separated in the time/frequency domain; ¶ [0176]: The resource hopping pattern can include two types. Type 1 is an explicit configuration of a UE-specific hopping pattern. Type 2 is a pseudo-random hopping pattern that is UE-specific).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Russo et al. (US 2017/0105214).

Regarding claim 3, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to calculate at least one hopping sequence. Russo from the same or similar fields of endeavor discloses wherein the processor is further configured to calculate at least one hopping sequence (¶ [0039]: the access point can change the wireless channel to a next available channel in the channel hop sequence in response to detecting a change in wireless metrics of the wireless channel and broadcast a beacon. For example, the SINR of the wireless channel may have dropped below a threshold SINR. The access point can scan a next wireless channel based on the channel hop sequence. If the wireless channel does not exceed a threshold SINR, then the access point can scan an additional wireless channel based on the channel hop sequence until a channel that exceeds the threshold SINR is detected). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by changing the wireless channel to a next available channel in the channel hop sequence in response to detecting a change in wireless metrics of the wireless channel (e.g., the SINR of the wireless channel may have dropped below a threshold SINR) of Russo. The motivation would have been to avoid scanning channels that are unlikely to be used by the access point (Russo ¶ [0016]).

Regarding claim 4, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to: receive a measurement of at least one of a signal strength or a signal-to- interference-plus-noise ratio, SINR, from at least one wireless communication device, Transmission-Reception Point, TRP, or another network device, and calculate the at least one hopping sequence on the basis of the received at least one measurement. Russo from the same or similar fields of endeavor discloses wherein the processor is further configured to: receive a measurement of at least one of a signal strength or a signal-to- interference-plus-noise ratio, SINR, from at least one wireless communication device, Transmission-Reception Point, TRP, or another network device, and calculate the at least one hopping sequence on the basis of the received at least one measurement (¶ [0039]: the access point can change the wireless channel to a next available channel in the channel hop sequence in response to detecting a change in wireless metrics of the wireless channel and broadcast a beacon. For example, the SINR of the wireless channel may have dropped below a threshold SINR. The access point can scan a next wireless channel based on the channel hop sequence. If the wireless channel does not exceed a threshold SINR, then the access point can scan an additional wireless channel based on the channel hop sequence until a channel that exceeds the threshold SINR is detected). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by changing the wireless channel to a next available channel in the channel hop sequence in response to detecting a change in wireless metrics of the wireless channel (e.g., the SINR of the wireless channel may have dropped below a threshold SINR) of Russo. The motivation would have been to avoid scanning channels that are unlikely to be used by the access point (Russo ¶ [0016]).

Regarding claim 9, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to: provide fourth information related to at least one of the first information or the second information defining a backup hopping sequence to be used by the wireless communication device, as of occurrence of a communication failure, for transmissions to or from the network device. Russo from the same or similar fields of endeavor discloses wherein the processor is further configured to: provide fourth information related to at least one of the first information or the second information defining a backup hopping sequence to be used by the wireless communication device, as of occurrence of a communication failure, for transmissions to or from the network device (¶ [0033]: the client device 104 may have been in a low power state due to inactivity or may have lost association due to interference, among other possible reasons; ¶ [0037]: the backup list can be a set of wireless channels having channel metrics exceeding a predetermined threshold level of signal-to-interference-plus-noise-ratio (SINR); ¶ [0043]:  the client device can receive a beacon including a channel schedule corresponding to a channel hop sequence from an access point via a first wireless channel. In some examples, the client device can also receive a backup list. In some examples, the backup list can be part of the channel schedule). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by sending, by access point, a beacon including channel schedule including backup list corresponding to a channel hop sequence when the client device has been in a low power state due to inactivity or may have lost association due to interference of Russo. The motivation would have been to avoid scanning channels that are unlikely to be used by the access point (Russo ¶ [0016]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Kim et al. (US 2018/0352568).

Regarding claim 5, Cao discloses all the subject matter of the claimed invention with the exception of wherein: the second information specifies at least one of a period of time and a number of successive transmissions, for which the at least two spatial resources or the at least two radio resources are to be successively used by the wireless communication device. Kim from the same or similar fields of endeavor discloses wherein: the second information specifies at least one of a period of time and a number of successive transmissions, for which the at least two spatial resources or the at least two radio resources are to be successively used by the wireless communication device (¶ [0208]: the BS may set, for each terminal, information regarding a mapped index value and a period and position of a cyclic shift, which may be actually used for the SR by the terminals, through RRC or DCI signaling. That is, information such as ...a burst period Nb (e.g., 10 subframe)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by setting, by BS, a burst period for each terminal through RRC or DCI signaling of Kim. The motivation would have to solve a problem in that cyclic shift values should be fixedly allocated for the SR of each terminal over the entire sPUCCH transmission area (Kim ¶ [0208]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Cao et al. (US 2018/0176945, hereinafter Cao’945).

Regarding claim 6, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to: obtain feedback information about a communication failure from the wireless communication device, and provide third information about an updated hopping sequence, updated based on the received feedback information, to the wireless communication device. Cao’945 from the same or similar fields of endeavor discloses wherein the processor is further configured to: obtain feedback information about a communication failure from the wireless communication device, and provide third information about an updated hopping sequence, updated based on the received feedback information, to the wireless communication device (¶ [0044]: If decoding of the grant-free uplink message fails, but the base station 100 is able to identify the UE that sent the grant-free uplink transmission (e.g. activity detection of the UE's reference signal is successful and is indicative of the UE), then the base station 100 may send a NACK to the UE that sent the grant-free uplink transmission; ¶ [0076]: if an ACK is not received after a particular number of retransmissions (e.g. a few retransmissions), then the UE may listen to a common broadcast channel, which may reschedule the UE to a new resource hopping pattern and/or new reference signal hopping pattern, or may tell the UE to avoid using certain resources and/or reference signals ... In some embodiments, the common broadcast channel may tell the UE to increase the UE's transmission power and/or reduce the modulation and coding scheme (MCS) used for subsequent retransmissions. In this way, the base station 100 may use downlink control information (e.g. in a common broadcast channel) to modify a UE's retransmissions, such as change a resource or MA signature hopping pattern used by the UE and/or modify the transmit power and/or MCS of the UE). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by identifying, by the base station, the UE that sent the grant-free uplink transmission as decoding of the grant-free uplink message fails and use downlink control information (e.g. in a common broadcast channel) to reschedule the UE to a new resource hopping pattern and/or new reference signal hopping pattern of Cao’945. The motivation would have been to help facilitate grant-based and grant-free uplink wireless communications (Cao’945 abstract).

Regarding claim 14, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to: transmit feedback information about a communication failure to the network device, receive third information about an updated hopping sequence from the network device. Cao’945 from the same or similar fields of endeavor discloses wherein the processor is further configured to: transmit feedback information about a communication failure to the network device, receive third information about an updated hopping sequence from the network device (¶ [0044]: If decoding of the grant-free uplink message fails, but the base station 100 is able to identify the UE that sent the grant-free uplink transmission (e.g. activity detection of the UE's reference signal is successful and is indicative of the UE), then the base station 100 may send a NACK to the UE that sent the grant-free uplink transmission; ¶ [0076]: if an ACK is not received after a particular number of retransmissions (e.g. a few retransmissions), then the UE may listen to a common broadcast channel, which may reschedule the UE to a new resource hopping pattern and/or new reference signal hopping pattern, or may tell the UE to avoid using certain resources and/or reference signals ... In some embodiments, the common broadcast channel may tell the UE to increase the UE's transmission power and/or reduce the modulation and coding scheme (MCS) used for subsequent retransmissions. In this way, the base station 100 may use downlink control information (e.g. in a common broadcast channel) to modify a UE's retransmissions, such as change a resource or MA signature hopping pattern used by the UE and/or modify the transmit power and/or MCS of the UE). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by identifying, by the base station, the UE that sent the grant-free uplink transmission as decoding of the grant-free uplink message fails and use downlink control information (e.g. in a common broadcast channel) to reschedule the UE to a new resource hopping pattern and/or new reference signal hopping pattern of Cao’945. The motivation would have been to help facilitate grant-based and grant-free uplink wireless communications (Cao’945 abstract).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Ying et al. (US 2019/0053211).

Regarding claim 7, Cao discloses all the subject matter of the claimed invention with the exception of wherein: the second information further specifies at least one of a spatial resource or radio resource to be used by the wireless communication device to provide the feedback information to the network device, and the processor of the network device is further configured to obtain the feedback information from the wireless communication device according to at least one of the spatial resource or radio resource specified by the second information. Ying from the same or similar fields of endeavor discloses wherein: the second information further specifies at least one of a spatial resource or radio resource to be used by the wireless communication device to provide the feedback information to the network device, and the processor of the network device is further configured to obtain the feedback information from the wireless communication device according to at least one of the spatial resource or radio resource specified by the second information (¶ [0208]: to change (e.g., modify) some parameters (e.g., a value(s) of a parameter(s)) for the PUSCH transmission (e.g., the UL transmission without the grant), the corresponding fields (these fields may use different names in specifications) in the DCI, such as the MCS, the repetition number (if there is), the hopping pattern (if there is), the index of PRB, etc., may be adjusted ... in a case that the PDCCH is used for the changing (e.g., modifying) the parameter(s) (e.g., the value(s) of the parameter(s)), a value of HARQ process number (i.e., a value set to a field of the HARQ process number) may be used for indicating the parameter(s) (e.g., the value(s) of the parameter(s)). Some other fields may be used for the modification of the repetition number (or the hopping pattern), e.g., the TPC field is reused for indicating the repetition number (or the hopping pattern) ... ¶ [0209]: HARQ process number field (if present) is reused to indication repetition number (or hopping pattern); ¶ [0210]: the UE may use the following procedure to modify the parameters for the PUSCH transmission (e.g., the UL transmission without the grant). Namely, as a Step 1, the UE may monitor PDCCH (e.g., the PDCCH scrambled by a specific C-RNTI assigned to this UL transmission without grant, the PDCCH with the specific C-RNTI) ... a Step 4, the UE may transmit the HARQ-ACK (e.g., ACK/NACK feedback) to indicate whether the parameters modification is successful or not. Namely, the UE may transmit the HARQ-ACK for the DCI (e.g., the PDCCH) used for modifying the parameters. For example, the UE may transmit, on the PUCCH, the HARQ-ACK for the DCI (e.g., the PDCCH) used for modifying the parameter).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by receiving HARQ-ACK (e.g., ACK/NACK feedback) to indicate whether the parameters modification is successful or not for modifying the MCS, the repetition number, the hopping pattern, the index of PRB, value of HARQ process number, etc. of Ying. The motivation would have been to improve communication flexibility and/or efficiency (Ying ¶ [0005]).

Regarding claim 15, Cao discloses all the subject matter of the claimed invention with the exception of wherein: the second information specifies at least one of a further spatial resource or radio resource to be used by the wireless communication device to provide the feedback information to the network device, and the wireless communication device UE is configured to: transmit the feedback information to the network device in said at least one of the further spatial resource or the radio resource specified by the second information. Ying from the same or similar fields of endeavor discloses wherein: the second information specifies at least one of a further spatial resource or radio resource to be used by the wireless communication device to provide the feedback information to the network device, and the wireless communication device UE is configured to: transmit the feedback information to the network device in said at least one of the further spatial resource or the radio resource specified by the second information (¶ [0208]: to change (e.g., modify) some parameters (e.g., a value(s) of a parameter(s)) for the PUSCH transmission (e.g., the UL transmission without the grant), the corresponding fields (these fields may use different names in specifications) in the DCI, such as the MCS, the repetition number (if there is), the hopping pattern (if there is), the index of PRB, etc., may be adjusted ... in a case that the PDCCH is used for the changing (e.g., modifying) the parameter(s) (e.g., the value(s) of the parameter(s)), a value of HARQ process number (i.e., a value set to a field of the HARQ process number) may be used for indicating the parameter(s) (e.g., the value(s) of the parameter(s)). Some other fields may be used for the modification of the repetition number (or the hopping pattern), e.g., the TPC field is reused for indicating the repetition number (or the hopping pattern) ... ¶ [0209]: HARQ process number field (if present) is reused to indication repetition number (or hopping pattern); ¶ [0210]: the UE may use the following procedure to modify the parameters for the PUSCH transmission (e.g., the UL transmission without the grant). Namely, as a Step 1, the UE may monitor PDCCH (e.g., the PDCCH scrambled by a specific C-RNTI assigned to this UL transmission without grant, the PDCCH with the specific C-RNTI) ... a Step 4, the UE may transmit the HARQ-ACK (e.g., ACK/NACK feedback) to indicate whether the parameters modification is successful or not. Namely, the UE may transmit the HARQ-ACK for the DCI (e.g., the PDCCH) used for modifying the parameters. For example, the UE may transmit, on the PUCCH, the HARQ-ACK for the DCI (e.g., the PDCCH) used for modifying the parameter).  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by receiving HARQ-ACK (e.g., ACK/NACK feedback) to indicate whether the parameters modification is successful or not for modifying the MCS, the repetition number, the hopping pattern, the index of PRB, value of HARQ process number, etc. of Ying. The motivation would have been to improve communication flexibility and/or efficiency (Ying ¶ [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Zhang et al. (US 2018/0288746).

Regarding claim 8, Cao discloses all the subject matter of the claimed invention with the exception of wherein: the second information further includes a maximum number of communication failures, related to at least one of missing packets and QoS failures, for which the hopping sequence is valid, or a spatial or radio resource for providing feedback information. Zhang from the same or similar fields of endeavor discloses wherein: the second information further includes a maximum number of communication failures, related to at least one of missing packets and QoS failures, for which the hopping sequence is valid, or a spatial or radio resource for providing feedback information (¶ [0088]: To support grant-free transmissions, the associated resources configured for a user or a group of users include the following: 1) frequency resources and size in TTI (e.g., a symbol, mini-slot or slot) ... 2) time resources and period) ... ; 3) RS or RSs configuration ... 4) UE/UE group specific hopping parameters, including two parameters. One is hopping pattern cycle period: either absolute reference duration (e.g., 20 TTI before repeating itself) wherein, based on accessible time interval resource periodicity (e.g., 2 TTI), the number of hopping (e.g., 10 times) to make before repeating the pattern again (e.g., 10) can be determined; or, absolute number of hopping times (e.g., hopping 20 times before repeating itself). The other is hopping pattern index or indices, where one user may have one or more hopping pattern indices; 5) one or more HARQ process IDs per user. A maximum number of retransmission times or a timer from the transmission start of a TB can be defined or configured to flush a HARQ buffer if the transmissions of the TB associated with the HARQ buffer are not successful for some period of time). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by configuring to a user a or a group of users including frequency resources and size in TTI, time resources and period, RS or RSs configuration, UE/UE group specific hopping parameters including hopping pattern cycle period and hopping pattern index or indices, one or more HARQ process IDs per user (e.g., a maximum number of retransmission times or a timer from the transmission start of a TB can be defined or configured to flush a HARQ buffer if the transmissions of the TB associated with the HARQ buffer are not successful for some period of time) of Zhang. The motivation would have been to improve the network system with more efficient utilization of the network resources (Zhang ¶ [0030]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0295651) in view of Lin et al. (US 2018/0034612).

Regarding claim 13, Cao discloses all the subject matter of the claimed invention with the exception of wherein the processor is further configured to: receive, upon a request from the network device, a measurement, including at least one of a signal strength or a signal-to-interference-plus-noise ratio in one or more radio resources while using a spatial resource of the at least two spatial resources, and transmit the measurement to the network device. Lin from the same or similar fields of endeavor discloses wherein the processor is further configured to: receive, upon a request from the network device, a measurement, including at least one of a signal strength or a signal-to-interference-plus-noise ratio in one or more radio resources while using a spatial resource of the at least two spatial resources, and transmit the measurement to the network device (¶ [0606]: A UE may be served by multiple beams, which could come from a single TRP or multiple TRPs. To obtain CQI for each beam, signal CSI-RS (Channel State Information-Reference Signals) on each beam which can be differentiated is at least required to measure signal for each beam; ¶ [0608]: The general concept of this alternative is that a UE is configured with N distinct CSI-RS resources (in time/frequency/code domain) and the UE could generate any result of CSI with taking some of the N CSI-RS resources as signal; ¶ [0611]: An example of deriving a CQI for Beam 1+Beam 2 can be given below: ... ; ¶ [0612] Assuming CSI-RS resource 1 is configured for Beam 1 and CSI-RS resource 2 is configured for Beam 2. UE can measure signal quality of Beam 1 (e.g., S.sub.1 based on measurement on CSI-RS resource 1) and measure signal quality of Beam 2 (e.g., S.sub.2 based on measurement on CSI-RS resource 2). The SINR of Beam 1+Beam 2 can be derived by ... ). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cao by calculating and reporting CQI for Beam 1+Beam 2 by deriving SINR of the Beam 1+Beam 2 after receiving CSI-RS resources as signal from base station of Lin. The motivation would have been to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals (Lin ¶ [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466